Case 8:19-cv-01856-VMC-AEP Document 8 Filed 08/14/19 Page 1 of 2 PagelD 29

RETURN OF SERVICE
SSA VF SERVICE

UNITED STATES DISTRICT COURT
MIDDLE District of Florida

Case Number 8 19-CV- 1856-T-33AEP

 

 

am mas HN LAL

For. Philip Michaai Cullen. Hi Esq
Philip Michael Cullen. itf

pAoivioual SERVICE Served the within-named person . kicaun LDAWAS { ) at the provided address herein Fs.
(the alternate address below for the reason detailed in the Commenis below.

 

() PUBLIC AGENCY By serving as . of the within-named agency Served ( ) at the
provided address herein ( ) at the alternate address below for the reason detailed in the Comments below

 

(| SUBSTITUTE SERVICE By serving __ ce oe as () at the
Provided address herein 1 ) atthe alternate address below for the reason detailed in the Comments below

 

( ) CORPORATE SERVICE By serving __. as _ { ) atthe provided
address herein ( ) at the alternate address below for the reason detailed in the Comments below

{) NON SERVICE For the reason detailed in the Comments below.

US thew 24 laketAles JEL

ec 1 en ty ATRD . We Davy
8
i¢f S — it le a A he \ io UG On i» a Ly =

COMMENTS. S eres ot _ IASO1
: DQ) ive AT

288

 

 

 

 

ti
age 25 sex (yr Race WIMTE Height bo Weight (BO Haw Gh Glasses (YN

' certify that | have no interest in the above action an. of legal age and have proper authority in the jurisdiction in which this service was
made Under penalties of perjury. | declare that | nave read the foregoing document and that the tacts stated in it are true

MMA )

PROCESS SERVER #_C,
Appointed in accordance with State Statutes

 

COMPASS INVESTIGATIONS
927 SE. 1st Street
Pompano Beach, FL 33060
(954) §27-5722

Our Job Serial Number: 2019008351
Ref: 2924 Philip Cullen

MAG OG 997 co's Odlutase Sore. ee Ne Pec esy bee a ty joue VA
‘Case 8:19-cv-01856-VMC-AEP Document 8 Filed 08/14/19 Page 2 of 2 PagelD 365 4 S/
Case 8:19-cv-01856-VMC-AEP Document 3 Filed 07/31/19 Page 1 of 1 PagelD 14 ,

 

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

 

 

 

 

 

 

PATRICIA KENNEDY, Individually, )
Lo. )
v Praintitt ) Civil Action No. — §:19-cy-1856-T-33AEP
)
)
DTDT II, INC., )
Defendant.
SUMMONS IN A CIVIL ACTION
To: DTDT I, INC.

C/O RICHARD L. DAVIS, Registered Agent
132 LAKE REGION CIR
WINTER HAVEN, FL 33884

 

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received
it) — or 60 days if you are the United States or a United States agency, or an officer or employee
of the United States described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the
plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

PHILIP MICHAEL CULLEN, III, Esq.

621 SOUTH FEDERAL HIGHWAY, SUITE 4
FORT LAUDERDALE, FLORIDA 33301
(954) 462-0600

If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion. wit) the court.

“COURT

    

Date:

 

 

 
